         Case 2:20-cv-01466-GMS Document 28 Filed 12/10/20 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Shanna Sadeh,                                 No. CV-20-01466-PHX-GMS
10                    Plaintiff,                       ORDER
11       v.
12       Paradigm Treatment Center LLC, et al.,
13                    Defendants.
14
15
16            Pending before the Court is Plaintiff Shanna Sadeh’s (“Sadeh”) Motion to Seal,

17   (Doc. 14), Defendant Paradigm Treatment Center, LLC’s (“Paradigm”) Motion to Dismiss,
18   (Doc. 10), and Paradigm’s Motion to Dismiss the First Amended Complaint, (Doc. 16).

19   For the following reasons, Sadeh’s Motion to Seal is denied, Paradigm’s Motion to Dismiss

20   is denied as moot, and Paradigm’s Motion to Dismiss the First Amended Complaint is
21   granted in part and denied in part.1
22                                          BACKGROUND

23            This case arises from Sadeh and Defendants’ involvement in a divorce and custody

24   proceeding, which involves “Mother,” “Father,” and “Adolescent” (collectively, the “Doe

25   Family”). (Doc. 15-1 ¶ 13.) The Family Court appointed Dr. Carol Mellen, Ph.D. (“Dr.

26   Mellen”) to serve as the court-appointed therapeutic interventionist for the Doe Family. Id.
27   1
       Sadeh requested oral argument. That request is denied because the parties have had an
     adequate opportunity to discuss the law and evidence and oral argument will not aid the
28   Court’s decision. See Lake at Las Vegas Invs. Grp., Inc. v. Pac. Malibu Dev., 933 F.2d
     724, 729 (9th Cir. 1991).
         Case 2:20-cv-01466-GMS Document 28 Filed 12/10/20 Page 2 of 10



 1   ¶ 15. Pursuant to her role, Dr. Mellen referred the Doe Family to Sadeh, a licensed
 2   psychologist, for Adolescent’s individual therapy. Id. ¶ 23. In Adolescent’s treatment, Dr.
 3   Mellen requested that Sadeh and another psychologist involved in the case find a residential
 4   program for Adolescent. Id. ¶ 43. On July 15, 2019, Adolescent began treatment with
 5   Defendant Paradigm, a youth treatment center. Id. ¶ 45.
 6           On August 29, 2019, following Dr. Mellen’s recommendation to the court that
 7   Adolescent be discharged from Paradigm, Paradigm sent an email, with a letter attached
 8   (the “Letter”), to Sadeh and Dr. Mellen. Id. ¶¶ 65, 69. In the Letter, Defendant Chelsea
 9   Neumann (“Neumann”), Medical Director for Paradigm, stated that Sadeh was providing
10   “unprofessional and psychologically harmful recommendations” to the Doe Family. (Doc.
11   10-1).2 In early September 2019, Mother presented the Letter to the judge in her motion
12   to remove Dr. Mellen and Sadeh from the case. Id. ¶ 76. The judge subsequently ordered
13   Sadeh to stop providing services to Adolescent. Id.
14           Sadeh brought suit against Defendants Paradigm, Neumann, and Chelsea Neumann,
15   M.D., Inc. in state court.3 Sadeh alleges that statements contained in the Letter and other
16   verbal statements made by Defendants constitute defamation, false light, and tortious
17   interference. Defendants subsequently removed the case to this Court. On July 29, 2020,
18   Paradigm filed its first motion to dismiss Sadeh’s Complaint. (Doc. 10.) In response,
19   Sadeh filed an Amended Complaint and a Motion to Seal the entire case, or in the
20   alternative, her First Amended Complaint and notice of the First Amended Complaint.
21   (Doc. 14.)    Paradigm subsequently filed its Motion to Dismiss the First Amended
22   Complaint. (Doc. 16.) Neumann later joined in Paradigm’s Motion to Dismiss the First
23   Amended Complaint. (Doc. 26.)
24
     2
       Courts may consider documents attached to a motion to dismiss without converting the
25   motion into one for summary judgment “if the attached document is: (1) central to the
     plaintiff’s claim; and (2) undisputed.” Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir.
26   2002). The Letter is referred to in the First Amended Complaint and is central to Sadeh’s
     claims. Therefore, the Letter may be properly considered in the context of the instant
27   motion.
28   3
      On October 13, 2020, this Court dismissed Sadeh’s claims against Chelsea Neumann,
     M.D., Inc. (Doc. 27.)

                                                -2-
      Case 2:20-cv-01466-GMS Document 28 Filed 12/10/20 Page 3 of 10



 1                                          DISCUSSION
 2          I.     Motion to Seal
 3                 a. Legal Standard
 4          It is well settled that the public has a common law right of access to judicial
 5   documents. Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 n.7 (1978); San Jose
 6   Mercury News, Inc. v. U.S. Dist. Ct., 187 F.3d 1096, 1102 (9th Cir. 1999). “Historically,
 7   courts have recognized a ‘general right to inspect and copy public records and documents,
 8   including judicial records and documents.’” Kamakana v. City & Cty. of Honolulu, 447
 9   F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon, 435 U.S. at 597 n.7). Unless a court
10   document “is one ‘traditionally kept secret,’’’ such as grand jury transcripts or certain pre-
11   indictment materials, “a ‘strong presumption in favor of access’ is the starting point.” Id.
12   (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)).
13          To overcome this strong presumption, the party seeking to seal a record must
14   “articulate [ ] compelling reasons supported by specific factual findings that outweigh the
15   general history of access and the public policies favoring disclosure, such as the public
16   interest in understanding the judicial process” and “significant public events.” Kamakana,
17   447 F.3d at 1178–79 (internal citations and quotations omitted). The court must “balance[ ]
18   the competing interests of the public and the party who seeks to keep certain judicial
19   records secret. After considering these interests, if the court decides to seal certain judicial
20   records, it must base its decision on a compelling reason and articulate the factual basis for
21   its ruling, without relying on hypothesis or conjecture.” Id. at 179 (internal citations and
22   quotations omitted).
23                 b. Analysis
24          “A party who seeks to seal an entire record faces an even heavier burden” than a
25   party seeking to seal a particular document. Oliner v. Kontrabecki, 745 F.3d 1024, 1026
26   (9th Cir. 2014) (quoting Miller v. Ind. Hosp., 16 F.3d 549, 551 (3d Cir. 1994). Sadeh has
27   not met this high burden. Sadeh’s general concern that “reasonable adversarial arguments”
28   may “inadvertently contribute to Doe Family members engaging in dangerous behaviors”


                                                  -3-
      Case 2:20-cv-01466-GMS Document 28 Filed 12/10/20 Page 4 of 10



 1   or “cause harm to Adolescent’s emotional wellbeing” does not outweigh policies favoring
 2   disclosure. (Doc. 14 at 3.); see, e.g., Haraszewski v. Knipp, No. 2:13-cv-2494 DB P, 2016
 3   WL 6766750, at *5 (E.D. Cal. Nov. 15, 2016) (reasoning that a generalized fear of
 4   retaliation was not enough to overcome the presumption in favor of public access); Blow
 5   v. Bureau of Prisons, No. 1:07-cv-01355-AWI-GSA-PC, 2010 WL 582047, at *1 (E.D.
 6   Cal. Feb. 12, 2010) (finding the plaintiff’s concern that a gang member in prison could
 7   access the case and threaten his life to be too speculative to deny public access).
 8   Additionally, the concern that certain future filings will be confidential is not compelling
 9   enough to seal the entire case at the outset.
10          The Court does not find compelling reasons to seal the First Amended Complaint
11   and its notice either. The First Amended Complaint and notice do not include identifying
12   information for the Doe Family. Furthermore, the possibility that “Adolescent and her
13   parents are likely to recognize themselves in the federal filings, which could cause them
14   distress or harm” is too speculative to be compelling. (Doc. 14 at 5.) Accordingly, Sadeh’s
15   Motion to Seal is denied.
16          II.    Motion to Dismiss
17                 a. Legal Standard
18          To survive dismissal for failure to state a claim pursuant to Federal Rule of Civil
19   Procedure 12(b)(6), a complaint must contain more than a “formulaic recitation of the
20   elements of a cause of action”; it must contain factual allegations sufficient to “raise the
21   right of relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
22   (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). When analyzing a complaint
23   for failure to state a claim, “allegations of material fact are taken as true and construed in
24   the light most favorable to the non-moving party.” Smith v. Jackson, 84 F.3d 1213, 1217
25   (9th Cir. 1996). However, legal conclusions couched as factual allegations are not given a
26   presumption of truthfulness, and “conclusory allegations of law and unwarranted
27   inferences are not sufficient to defeat a motion to dismiss.” Pareto v. F.D.I.C., 139 F.3d
28   696, 699 (9th Cir. 1998).


                                                     -4-
      Case 2:20-cv-01466-GMS Document 28 Filed 12/10/20 Page 5 of 10



 1                 b. Analysis
 2                        1. Defamation
 3          As a pro se litigant, Sadeh’s First Amended Complaint must be construed liberally.
 4   See Hughes v. Rowe, 449 U.S. 5, 9 (1980); Eldridge v. Block, 832 F.2d 1132, 1137 (9th
 5   Cir. 1987) (“The Supreme Court has instructed the federal courts to liberally construe the
 6   ‘inartful pleading’ of pro se litigants.”) (citation omitted). Although neither the Complaint
 7   nor Sadeh’s briefing clearly indicates which statements, other than the Letter, Sadeh finds
 8   defamatory, Sadeh does allege the following:
 9          70. In Fall 2019, Adolescent told Dr. Mellen and Lauren Day on separate
10          occasions that Paradigm told her that I was not providing her appropriate
11          treatment.
12          ...
13          72. Adolescent told Father in Spring 2020 that Paradigm showed her my
14          summaries of clinical notes about Adolescent that I send [sic] to Ms. Heur.
15          ...
16          74. In early September 2019, I called Dr. Beaumont at Phoenix Children’s
17          hospital to consult about Adolescent’s first medical appointment without
18          Mother. Dr. Beaumont informed me that Dr. Neumann had called her and
19          that she had heard “what happened” in this case.
20          75. . . . Dr. Neuman specifically noted that she informed Dr. Beaumont of
21          “discharge recommendations including concerns regarding separation from
22          mother and recommendations to continue gun safety monitoring while
23          living with father.” Dr. Neumann also noted that she was continuing to
24          communicate with Mother after Adolescent was discharged.
25          ...
26          106. Defendant told Mother verbally and in writing that Dr. Mellen and I
27          wronged Mother, that Dr. Mellen and I were responsible for separating
28          Mother from Adolescent, and that Dr. Mellen and I harmed Adolescent.


                                                 -5-
      Case 2:20-cv-01466-GMS Document 28 Filed 12/10/20 Page 6 of 10



 1   (Doc. 15-1 ¶¶ 70, 72, 74, 75, 106.)
 2          Under Arizona law, a plaintiff asserting a claim for defamation must show (1) that
 3   the defendant made a false statement; (2) that the statement was published or
 4   communicated to someone other than the plaintiff; and (3) that the statement tends to harm
 5   plaintiff’s reputation. Godbehere v. Phx. Newspapers, Inc., 162 Ariz. 335, 341, 783 P.2d
 6   781, 787 (1989); see also Turner v. Delvin, 174 Ariz. 201, 203–04, 848 P.2d 286, 288–89
 7   (1993) (“To be defamatory, a publication must be false and must bring the defamed person
 8   into disrepute, contempt, or ridicule, or must impeach plaintiff’s honesty, integrity, virtue,
 9   or reputation.”).
10          Defendants argue that the allegation in paragraph 70 is a non-actionable opinion.
11   (Doc. 16 at 11.) “Although defamation is primarily governed by state law, the First
12   Amendment safeguards for freedom of speech and press limit state law.” Underwager v.
13   Channel 9 Austl., 69 F.3d 361, 366 (9th Cir. 1995). Pure opinions are protected by the
14   First Amendment while a statement that may “imply a false assertion of fact” is actionable.
15   Milkovich v. Lorain J. Co., 497 U.S. 1, 19 (1990). Therefore, the question is whether “a
16   reasonable factfinder could conclude that the statement implies an assertion of objective
17   fact.” Unelko Corp. v. Rooney, 912 F.2d 1049, 1053 (9th Cir. 1990) (internal quotations
18   omitted). The Ninth Circuit has “adopted a three-part test” as a “starting point” for this
19   analysis: “(1) whether the general tenor of the entire work negates the impression that the
20   defendant was asserting an objective fact, (2) whether the defendant used figurative or
21   hyperbolic language that negates that impression, and (3) whether the statement in question
22   is susceptible of being proved true or false.” Partington v. Bugliosi, 56 F.3d 1147, 1153
23   (9th Cir. 1995) (citing Unelko, 912 F.2d at 1053). At this stage, it is at least plausible that
24   the statement implies an assertion of objective fact. It is possible, for example, that
25   guidelines for psychologists exist that provide a benchmark for judging the statement’s
26   accuracy.   See, e.g., Turner, 174 Ariz. at 207, 848 P.2d at 292 (“Unlike the word
27   ‘communist,’ where the adherence to party doctrine can be used to evaluate the accuracy
28   of the characterization[,] . . . Devlin’s comments have no bench mark with which to judge


                                                  -6-
         Case 2:20-cv-01466-GMS Document 28 Filed 12/10/20 Page 7 of 10



 1   their accuracy.”). Accordingly, the statement in paragraph 70 is sufficient, at least at this
 2   stage, to state a defamation claim.4
 3           The statements in paragraph 106 also plausibly constitute defamation. Sadeh
 4   alleges that these statements are “malicious, reckless, unfounded accusations” and
 5   discusses in other portions of her First Amended Complaint why she believes she provided
 6   proper services to the Doe Family. (Doc. 15-1 ¶ 106.) Sadeh also alleges that Defendant
 7   communicated these statements to a third person, Mother, and alleges in her First Amended
 8   Complaint how statements about her professional abilities have hurt her career.
 9           Paragraphs 72, 74, and 75, in and of themselves, however, fail to sufficiently allege
10   defamatory statements.       The statement in paragraph 74 is too vague to constitute
11   defamation. For instance, Sadeh does not allege what is false about the statement. The
12   allegations in paragraphs 72 and 75 also are not defamatory because neither statement
13   concerns Sadeh. “[T]he burden rests on the plaintiff to [allege] that the publication was ‘of
14   and concerning’ [her].” Hansen v. Stoll, 130 Ariz. 454, 458, 636 P.2d 1236, 1240 (Ct. App.
15   1981). Accordingly, to the extent Sadeh intended to rely on the statements in paragraphs
16   72, 74, and 75 to make out a defamation claim on their own, those statements are not
17   sufficiently alleged.
18                           2. False Light Invasion of Privacy
19           In Arizona, false light invasion of privacy claims are defined by the Second
20   Restatement. Godbehere, 162 Ariz. at 342, 783 P.2d at 788 (1989) (“[W]e are persuaded
21   to recognize the distinct tort of false light invasion of privacy as articulated by Restatement
22   § 652E”). The Restatement provides:
23
             One who gives publicity to a matter concerning another that places the other
24           before the public in a false light is subject to liability to the other for invasion
             of his privacy, if
25
26             (a) the false light in which the other was placed would be highly offensive
                   to a reasonable person, and
27
     4
       Defendants also argue paragraph 70’s allegation fails because it does not identify who at
28   Paradigm made the statement. (Doc. 16 at 11.) At the motion to dismiss stage, it is
     sufficient that Plaintiff alleged that Paradigm made the statement.

                                                    -7-
      Case 2:20-cv-01466-GMS Document 28 Filed 12/10/20 Page 8 of 10



 1
 2              (b) the actor had knowledge of or acted in reckless disregard as to the falsity
                    of the publicized matter and the false light in which the other would be
 3                  placed.
 4   Restatement (Second) of Torts § 652E (1977). A plaintiff may thus recover, even in the
 5   absence of reputational damage, as long as the publicity is unreasonably offensive and
 6   attributes false characteristics. Godbehere, 162 Ariz. at 341, 783 P.2d at 787. “However,
 7   to qualify as a false light invasion of privacy, the publication must involve ‘a major
 8   misrepresentation of [the plaintiff’s] character, history, activities or beliefs,’ not merely
 9   minor or unimportant inaccuracies.” Id. (quoting Restatement (Second) of Torts § 652E
10   (1977)).
11          Defendants’ only argument, besides absolute privilege, for dismissing Sadeh’s false
12   light claim is that the false light standard requires that the published information relate to
13   Sadeh’s private matters; however, the standard includes no such requirement. Therefore,
14   Sadeh’s First Amended Complaint, which alleges that the Letter mischaracterizes several
15   aspects of her involvement with the Doe Family, plausibly states a claim for false light.
16                          3. Absolute Privilege
17          Defendants lay claim to an absolute litigation privilege. Defendants explicitly
18   disclaim reliance on the judicial immunity sometimes extended to agencies and businesses
19   that provide reports and information to courts that regulate child welfare or make child
20   custody determinations. See, e.g., Lavit v. Superior Court, 173 Ariz. 96, 839 P.2d 1141
21   (App. 1992) (extending absolute judicial immunity to a psychologist who conducted child
22   custody evaluation for the court).
23          The absolute litigation privilege is extended to those who are involved in
24   litigation—that is it “protects judges, parties, lawyers, witnesses and jurors.” Green Acres
25   Tr. v. London, 141 Ariz. 609, 613, 688 P.2d 617, 621 (1984). To invoke the privilege
26   “special emphasis must be laid on the requirement that it [statement] be made in
27   furtherance of the litigation and to promote the interests of justice.” Id. at 614, 622. It is
28   not clear that the Defendants here would be witnesses in the custody battle between the


                                                    -8-
      Case 2:20-cv-01466-GMS Document 28 Filed 12/10/20 Page 9 of 10



 1   underlying parties, nor is it clear that the statements at issue made by the Defendants were
 2   made in furtherance of the litigation. The statements may have had to do with the
 3   treatment, overseen by the court, that the child was receiving pending the custody decision.
 4   But it is not clear that Defendants’ comments about Sadeh’s treatment would weigh in the
 5   custody decision to be made in the litigation. Such statements seem better evaluated within
 6   the scope of judicial immunity than within the litigation privilege. Further there may be
 7   questions about the mode and timing of the statements that call into question either judicial
 8   immunity or an absolute litigation privilege. Adams v. State, 185 Ariz. 440, 447, 916 P.2d
 9   1156, 1163 (App. 1995) (declining to extend judicial immunity to adoption caseworkers);
10   Griggs v. Oasis Adoption Services, Inc., 241 Ariz. 71, 383 P.3d 1145 (App. 2016)
11   (declining to extend judicial immunity to an adoption agency that sent a letter to the Court
12   containing allegedly defamatory information).
13          It is appropriate to evaluate a claim of absolute litigation privilege in the context of
14   a motion to dismiss “if the facts establishing the occasion for the privilege appear in the
15   pleadings.” Green Acres, 141 Ariz. at 613, 688 P.2d at 621. That is not the case here.
16   Accordingly, Paradigm’s motion to dismiss Sadeh’s claims on the grounds of absolute
17   litigation privilege is denied.
18                                             CONCLUSION
19          For the reasons provided above, the Court denies Sadeh’s request to seal the case,
20   or in the alternative, the First Amended Complaint and its notice. Additionally, Paradigm’s
21   Motion to Dismiss the First Amended Complaint is granted in part and denied in part.
22   Accordingly,
23          IT IS THEREFORE ORDERED that Plaintiff Shanna Sadeh’s Motion to Seal
24   (Doc. 14) is DENIED.
25          IT IS FURTHER ORDERED that Defendant Paradigm Treatment Center, LLC’s
26   Motion to Dismiss (Doc. 10) is DENIED as moot.
27          IT IS FURTHER ORDERED that Paradigm’s Motion to Dismiss the First
28   Amended Complaint (Doc. 16) is GRANTED in part and DENIED in part as follows:


                                                  -9-
     Case 2:20-cv-01466-GMS Document 28 Filed 12/10/20 Page 10 of 10



 1           1. Paragraphs 72, 74, and 75 in the First Amended Complaint fail to sufficiently
 2              allege defamatory statements in and of themselves.
 3           2. The remainder of Paradigm’s Motion is denied.
 4        Dated this 10th day of December, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 10 -
